Felton, C. J.
1. Construed against the plaintiff, the action is one for wilful and wanton misconduct. It follows that special demurrer numbered 2 (d) is without merit. In order that it might appear from the petition whether certain allegations were supported by additional allegations of fact and in order that the defendants might have sufficient information to enable them to intelligently defend the charges against them, the following special demurrers should have been sustained, to wit: special demurrers 2(b), 2(c), 2(e), 2(f), 2(g), 3(b), 3(c), 3(e), 3(f), 3(g), 3(h), 3 (i), 3(j) and 4 and 5. The facts called for by these demurrers which are within the knowledge of the plaintiff should be alleged or reasons given why they cannot be set forth. The information called for by these demurrers could prove very vital and material to the question of whether or not the defendants were negligent under the circumstances and if negligent, to what degree. The defendants are entitled to have the information called for for the above reason and to enable them to prepare their defenses.
The petition alleged a good cause of action as against the general demurrer standing alone.
The court did not err in overruling the general demurrer. The coui’t erred in overruling the designated special demurrers. The assignments of error on the overruling of the other special demurrers are without merit.

Judgment affirmed in part and reversed in part.


Quillian and Nichols, JJ., concur.